Exhibit 10.1

 

SCHEDULE OF BENEFITS

DANIEL C. STEVENS

April 25, 2008

 

The concept we have agreed to is that Bank of Hawaii will return you and Judy to
your home in Kansas.  You have agreed to help us minimize the costs.  And we
will pay you $500,000 as additional compensation.  The specifics include the
following:

 

Regular pay and benefits for May 2008

 

$

30,000

Cash payment on May 30, 2008, subject to all withholding

 

500,000

Employer portion of health care premiums through May 2009, unless you  become
insured otherwise

 

10,000

Reimbursement of expenses (up to the amount specified) for:

 

 

Moving household goods and up to two cars

 

50,000

Temporary living expenses while goods are in transit

 

5,000

Airline tickets to Kansas City

 

5,000

Job counseling

 

15,000

 

In addition, we will purchase or arrange for the purchase of your home in Hawaii
at your original purchase price, plus the improvements you identified with a
cost of $91,583.  We will retain from the purchase price $420,000, representing
the amount we advanced you for your home in Kansas, and $1,218,750 representing
the amount of your mortgage plus interest due on your mortgage to Bank of
Hawaii.  The settlement date will be July 31, 2008.  We further agree to split
evenly the net gain, if any, on the sale of your home at a value in excess of an
agreed upon amount.

 

Your contact at Bank of Hawaii for administering this matter is Jean Hamakawa.

 

 

Agreed to by:

/s/ Daniel Stevens

 

Daniel Stevens

 

 

 

 

 

/s/ Judy Stevens

 

Judy Stevens

 

 

 

 

 

 

 

 

 

/s/ Allan R. Landon

 

Bank of Hawaii

 

--------------------------------------------------------------------------------